Mr. Justice McComas
delivered tbe opinion of tbe Court:
This cause was submitted and argued June 5th, 1906, and tbe consideration now given it occurs four days thereafter. Tbe college year has ended. That freshman class no longer exists, its members having been advanced to the next higher class. It is beyond the power of this court, therefore, or of any court, to direct or secure for the petitioner’s son the relief prayed for in both of these petitions for mandamus. Therefore we will not decide whether or not the father or the son, under these petitions, is entitled to this remedy, or, if one of them be entitled, whether, upon the facts of the petitions ana respondent’s answers, such relief should be granted if the court decided it had power.
In Tennessee v. Condon, 189 U. S. 64, 47 L. ed. 109, 23 Sup. Ct. Rep. 579, certain parties, by a bill in equity, sought to dispossess persons unlawfully holding certain public offices, and to secure the induction to such offices of the complainants. It appearing to the Supreme Oourt that the terms of office of all the relators except the county judge had expired before the ■cause was argued in the Supreme Court on March 11th and 12th, 1903, and that the term of the office of county judge had •ended in 1902, the case was disposed of without a decision of the question of importance involved in the litigation, and for the following reasons: “If we were to hold that the act could be subjected to the test of the 14th Amendment, and that it •could not stand that test, we should-do nothing more than reverse the decree below.and remand the cause, and, as such a judgment would be ineffectual, we must decline to intimate any *92opinion on the subject. 'The duty of this court, as of every other judicial tribunal, is to decide actual controversies by a judgment which can be carried into effect, and not to give opinions upon moot questions or abstract propositions, or to declare principles or rules of law which cannot affect the matter in issue in the case before it. It necessarily follows that when, pending an appeal from the judgment of a lower court, and without any fault of the defendant, an event occurs which renders it impossible for this court, if it should decide the ease in favor of the plaintiff, to grant him any effectual relief whatever, the court will not proceed to a formal judgment, but will dismiss the appeal.’ Mr. Justice Gray, Mills v. Green, 159 U. S. 651, 653, 40 L. ed. 293, 294, 16 Sup. Ct. Rep. 132.”
In Jones v. Montague, 194. U. S. 147, 153, 48 L. ed. 913, 915, 24 Sup. Ct. Hep. 611, the court approved Mills v. Green, and said: “The thing sought to be prohibited has been done, and cannot be undone by any order of court. The canvass has been made, certificates of election have been issued, the House of Representatives (which is the sole judge of the qualifications of its members) has admitted the parties holding the certificates to seats in that body, and any adjudication which this court might make would be only an ineffectual decision of the question whether or not these petitioners were wronged by what has been fully accomplished. Under those circumstances, there is nothing but a moot case remaining, and the motion to dismiss must be sustained.”
And quite recently in Security Mut. L. Ins. Co. v. Prewitt, 200 U. S. 446, 449, 50 L. ed. 545, 26 Sup. Ct. Rep. 314, 315, the court said: “The writ of error in this case was filed January 27th, 1905, and the license was granted July 1st, 1904, and expired by its terms, if not sooner revoked, on the 1st day of July, 1905. The permit, even if illegally revoked prior to that time, became a dead letter on July 1st, 1905, so far as constituting any authority to the company to remain in the State and do business therein. If the court should now assume to cancel the revocation, it could not thereby reinstate the permit, which has already expired, and the company would still be without power to do business in the State until another permit should *93be granted. To adjudge that the old permit remained good until. the expiration o.f the year is to adjudge an abstract question, as xio relief can be now awarded concerning it. Since the writ of error was filed the permit has ceased to have any effect, and, therefore, an event has occurred which renders it impossible for this court to grant any effectual relief in favor of plaintiff in error. In such case the court will dismiss the writ of error.”
Obeying these rulings, we will dismiss this appeal from the judgment of the learned court below in this case. In our opinion, however, we should add that the record in this case shows that Edward Gannon, a student, gained and maintained proficiency in his studies, that he was simply dismissed for absenting himself and attending the family gatherings occasioned by the wedding of his sister and the baptism of his niece. The college authorities certify of him that “during his stay at Georgetown College his conduct was most exemplary and his application to his studies all that could be desired.” It appears further that father and son naturally wished the absent son to be home, and that the father too confidently anticipated acquiescence in his very natural request. It is due to the president of Georgetown College, and to that very valuable institution itself, to remember that the location of the college at the capital, which so many people throughout the country visit, caused relatives frequently to withdraw students from their studies for hours, or even days, until the absenteeism grew to be an abuse and the absence of some students discouraged the teachers and prejudiced the discipline and attendance of other students. It happened that early in the college year the president, by letter, notified the parents or guardians of all students that in case parents could not bring themselves to accept the view of the president and faculty and their insistence upon the regular and unfailing attendance of students, these authorities preferred to have parents withdraw their sons from Georgetown College. The refusal of the president to permit young Gannon to go to his home on this occasion may be regarded as a strict enforcement of discipline, but it is manifest that the president believed that strict adherence to the new policy against ab*94senteeism under all the circumstances was to the advantage of tbe whole student body. It appears that the faculty approved the action of the president. Had we deemed it necessary to decide the case upon the record, we would not have been unmindful that this college is a private-^oi’po'ration, and it has discretionary power .to regulate the discipline of the student in accordance with the rules and regulations to which the student submitted himself when he entered the college. We think it is better, however, to decide only actual controversies by a judgment which can be carried into effect, and not to give opinions upon moot questions, and not to declare rules of law which cannot affect the matter in issue in the case before us. By no fault of either party the college year has ended before this court could have intervened if it had determined to do so.
These appeals will be dismissed, and it is so ordered.

Dismissed.